Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4, line 1, “…claim 1 and an external device” should read --…claim 1, further comprising an external device--.  Appropriate correction is required.
Specification
The lengthy specification (23 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the preamble of “a power tool with a rotatable tool designed as a saw blade or a milling cutter” is unclear. As the preamble is written, it appears that the saw blade or the milling cutter is positively claimed. However, at least a saw blade or a cutting feature is not positively claimed in the body claim to appreciate the preamble. Claim 11 has the same issue.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
At least Claims 1, 6-11 of this application is rejected under 35 U.S.C. 101 as claiming the same invention as that of at least claims 1, 3-8  of the application 17487793. This is a statutory double patenting rejection since the claims are directed to the same invention of  the application 17487793.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 of the pending application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18, 21-22, 25-27, 30-33, 35-38, 40-42 of copending Application No. 16/632,991 (reference application).
For an example, claim 16 of the copending application discusses a power tool with a rotatable tool designed as a saw blade or a milling cutter (the first paragraph of claim 16), comprising: 
a sensor device for detecting a mechanical quantity, the mechanical quantity comprising a force, an acceleration, a velocity, a deflection, a deformation and/or a mechanical stress, and the mechanical quantity being dependent on a force emanating from the tool (the 2nd paragraph of claim 16), and 
a control device communicatively coupled to the sensor device, which control device is adapted to recognize a Kickback event based on the detected mechanical quantity (the 3rd paragraph of claim 16), 
wherein the control device is adapted to selectively determine, based on a function determination information, a first recognition function or a second recognition function different from the first recognition function, and to perform is the recognition of the kickback event based on the detected mechanical quantity using the determined recognition function (the 4th paragraph of claim 16 and claim 17).
	With regards to Claims 6-11 of this pending, see claims 18, 21-22, 25-27, 30-33, 35-38, 40-42 of the copending application.
With regards to Claims 2-5 of this pending, see the art below that use to reject the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehta (US 9586336) herein after Mehta.
Regarding claim 1, Mehta shows a power tool with a rotatable tool, wherein the rotatable tool is designed as a saw blade (22, Figures 1-7), wherein the power tool comprises: 
a sensor device (stress sensors 86 at a rip fence and an arbor 74, a sensor 86’ Figures 2 and 4) for detecting a mechanical quantity (variable of a normal position or orientation of an arbor or a shaft 74, Figure 4), wherein the mechanical quantity is a deflection of an arbor or a mechanical stress (Col. 4, lines 30-33 recites “the stress sensors 86 comprise deflection sensors that are configured to detect a deflection of the work component, e.g., the arbor shaft 74”), and the mechanical quantity is dependent on a force emanating from the rotatable tool (Figure 4 and Col. 4, lines 30-44 “…a deflection of the work component, e.g., the arbor shaft 74” ), and 
a control device (90) communicatively coupled to the sensor device (Figure 4), which control device is adapted to recognize a kickback event based on the detected mechanical quantity (Col. 4, lines 27-29 recites “the stress sensors may be configured to detect the presence of a stress applied to the arbor shaft 74 during a kickback event”),
wherein the control device is adapted to selectively determine, based on a function determination information (Col. 4 ,lines 45-64 recites “A controller 90 is operatively coupled to receive the stress signals from the stress sensors 86. The controller is configured to generate a speed control signal which is transmitted to a speed control mechanism…the speed control signal causes the motor to reduce speed and/or stop”), a first recognition function (stress signals in a normal or orientation position) or a second recognition function (stress signals in a deflection position of the shaft, Col. 4, lines 30-64) different from the first recognition function, and to perform the recognition of the kickback event based on the detected mechanical quantity using the determined recognition function (Col. 3, lines 54-60 “a stress applied to the saw blade during a kickback event” and Col. 4, lines 23-29).
Regarding claim 6, Mehta shows that the two recognition functions differ in their sensitivity (Figure 7 shows, for example, points 112, 114 which are different values or sensitivities).
Regarding claim 7, Mehta shows that the first recognition function comprises a comparison of the detected mechanical quantity with a first threshold (a predetermined threshold at a point 112, Figure 7) and the second recognition function comprises a comparison of the detected mechanical vector quantity with a second threshold (a predetermined threshold at a point 114, Figure 7) different from the first threshold.
Regarding claim 8, since the control is configured to adjust the speed of the motor during detecting the kickback event (see claim 1), there is a calibration of some sort in order to adjust the speed of the motor (furthermore, Col. 5, lines 10-12 “The graph of FIG. 5 illustrates that a deflection in the arbor shaft 74 is measured to determine the occurrence of a kickback event”, that means the controller intrinsically performs a calibration. See https://www.dictionary.com/browse/calibration that is the act or process of determining). Therefore, Mehta shows that the control device is adapted to perform a calibration of at least one recognition function.
Regarding claim 9, Mehta shows wherein the power tool comprises a drive device (an electric motor 84, Figure 4) for driving the rotatable tool and the control device (90)is adapted to control the drive device in response to the detected kickback event in order to change the driving of the rotatable tool (see the discussion in claim 1 above).
Regarding claim 10, Mehta shows that the control device is adapted to control the drive device in response to the detected kickback event in order to brake the rotatable tool (Col. 4, lines 45-64 “the speed control mechanism may comprise a brake (not shown) which is configured to stop the arbor shaft 74 and/or the blade 22 from rotating in response to the speed control signal”).
Regarding claim 11, Mehta teaches a method for recognizing a kickback event of a power tool with a rotatable tool designed as a saw blade or a milling cutter (see the discussion in claim 1 above), comprising the steps: 
detecting a mechanical quantity, wherein the mechanical quantity comprises a force, an acceleration, a velocity, a deflection, a deformation and/or a mechanical stress and the mechanical quantity depends on a force emanating from the tool (see the sensor 86 and the discussion in claim 1 above), 
determining, based on function determination information, a recognition function to be used from a first recognition function and a second recognition function different from the first recognition function, and recognizing, using the determined recognition function, the kickback event based on the detected mechanical quantity (see the discussion in claim 1 above). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Schadow et al (US 2017/0106520) hereinafter Schadow.
Regarding claim 2, Mehta shows all of the limitations as stated above except a communication interface for communication with an external device, wherein the control device is adapted to receive the function determination information via the communication interface.
Schadow discusses a kickback event of a saw (16a, Para. 74 and Para. 98 “detecting a kickback”), wherein the saw has a communication interface (58a, Para. 130) for communication with an external device (a smart phone, Figure 10 and Para. 130 for “synchronization of electronic data … a set rotational speed, maximum power or the like, may for example be transmitted directly to the hand-held power tool 16a”), wherein the control device is adapted to receive the function determination information via the communication interface (Para. 130).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the power tool of Mehta to have a communication interface for communication with an external device, as taught by Schadow, in order to easily enter set and adjust the rotation speed of the power tool for detecting a kickback event.
Regarding claim 3, the modified tool of Mehta shows that the power tool has a user identification device (the smart phone), but the modified tool of Mehta does not discuss that the control device is adapted to provide the function determination information based on an identification of a user of the power tool made by means of the user identification device.
The examiner takes official notice that it is known to have the smart phone including a user identification device for locking and unlocking an application in the phone for communicating the tool. Examples can be provided if challenged, as this is common. It would have been obvious to a person having ordinary skill in the art (PHOSITA) to have the user identification device, in order to allow to protect data in the phone and the power tool.
Regarding claim 4, the modified tool of Mehta shows an external device (the smart phone), wherein the power tool is adapted to transmit operating information to the external device and the external device is adapted to provide the function determination information based on the operating information to transmit the function determination information to the power tool (see the discussion in claim 2 above and Para. 130 of Schadow for “synchronization of electronic data”).
Regarding claim 5, the modified tool of Mehta shows that the external device is a server (the smart phone has hardware and software that provides functionally for other programs or devices. Thus, the smart phone is as a server).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        8/23/2022